Citation Nr: 0332907	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-15 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 14, 1994, for 
a 100 percent evaluation for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1968 until March 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Louisville, Kentucky.

This matter was previously denied by the Board in a December 
2000 decision.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
("Court").  In an April 2001 Order, the Court vacated the 
December 2000 Board decision, and remanded the matter back to 
the Board for development consistent with the Appellee's 
Motion for Remand and for a Stay of Proceedings.  Following 
such development, the matter again returned to the Board in 
May 2002, and another denial was ordered.  Again, the veteran 
appealed, culminating in a June 2003 Court Order vacating the 
May 2002 Board decision.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  

As noted in the INTRODUCTION, the issue on appeal was before 
the Board on two prior occasions, most recently in May 2002.  
That decision was vacated by Court Order in June 2003.  The 
basis for vacating the prior Board decision was that the VCAA 
had not been complied with.  Specifically, it was noted that 
the veteran had not been sent a letter apprising him of the 
specific evidence needed to substantiate his claim and 
informing him of VA's development assistance.  

Therefore, as made clear in the June 2003 Court Order, the 
veteran must be apprised of what evidence he is responsible 
for producing and what evidence, if any, VA will obtain on 
his behalf.  Additionally, such letter should clearly 
indicate that the veteran has a full year in which to submit 
any additional evidence.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

Send the veteran a letter explaining the 
types of evidence necessary to 
substantiate his claim of entitlement to 
an earlier effective date for a 100 
percent rating for PTSD.  Such letter 
must also discuss VA's development 
assistance.  Additionally, the letter 
must inform the veteran that he has a 
period of one year within which to submit 
any additional evidence in support of his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




